BLD-285                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1692
                                       ___________

                                   KAREN TUCKER,
                                      Appellant

                                             v.

                SECRETARY OF HEALTH AND HUMAN SERVICES,
                              Eric Hargan, Acting
                    ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1-17-cv-13738)
                      District Judge: Honorable Robert B. Kugler
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 9, 2018
           Before: RESTREPO, BIBAS and NYGAARD, Circuit Judges

                             (Opinion filed: August 17, 2018)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Karen Tucker appeals the District Court’s order sua sponte dismissing her

complaint. For the reasons below, we will summarily affirm the District Court’s order.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In her complaint, Tucker sought payment of Medicare claims based on treatment

she rendered before she pleaded guilty to one count of Medicare fraud in the United

States District Court for the Northern District of Texas in 1998. The District Court

dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii) because it sought

relief from a defendant who is immune. Tucker filed a notice of appeal and a motion

requesting that the District Court reconsider its decision. After the District Court denied

the motion for reconsideration, Tucker filed an amended notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over the

dismissal of claims on the grounds of sovereign immunity. Blanciak v. Allegheny

Ludlum Corp., 77 F.3d 690, 694 (3d Cir. 1996). We may also affirm the District Court

on any ground supported by the record. Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999).

       The District Court did not err in dismissing Tucker’s complaint. As described

below, she has repeatedly litigated her request for the Medicare payments, and we have

already explained to her why her claims fail.

       In 2007, Tucker filed a pro se civil complaint requesting payment of Medicare

claims. The District Court dismissed the claims for lack of exhaustion of administrative

remedies, and we affirmed the District Court’s decision. See Tucker v. Sec’y, Health &

Human Servs., 487 F. App’x 52, 57 (3d Cir. 2012) (per curiam). Tucker then filed a

second complaint seeking the same relief. The District Court again dismissed the

complaint, and we affirmed. See Tucker v. Sec’y, Health & Human Servs., 588 F. App’x

110, 114 (3d Cir. 2014) (per curiam). We explained that the District Court’s dismissal of


                                             2
Tucker’s first complaint barred her second complaint. We also noted that sovereign

immunity barred her claims against the Secretary of Health and Human Services in her

official capacity. Id. at 114-115. Undeterred, Tucker filed a third complaint raising the

Medicare payment issue. The District Court dismissed the complaint for failure to

contain a short and plain statement of the claims, and we affirmed the District Court’s

dismissal. See Tucker v. Sec’y U.S. Dep’t Health & Human Servs., 645 F. App’x 136,

137 (3d Cir. 2016) (per curiam) (“[The complaint] contained approximately 200 pages of

rambling, disjointed, and often incoherent factual statements.”).

       In the complaint at issue here, Tucker once again seeks to raise the same Medicare

payment claims. Her claims fail for the same reasons we explained in her prior appeals:

she has already litigated these claims, they are barred by sovereign immunity, and,

despite her labeling sections of her complaint as “short plain statement[s],” Tucker did

not include a short and plain statement of her claims. To the extent that Tucker sought

damages based on her conviction, she did not show that the conviction has been

invalidated. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (to recover damages

for allegedly wrongful imprisonment, plaintiff must demonstrate that the confinement has

been found unlawful).

       As noted above, Tucker also appeals the District Court’s denial of her motion for

reconsideration. We generally review a District Court’s denial of a motion for

reconsideration for an abuse of discretion. However, if the denial is based on a legal

question, our review is plenary. Koshatka v. Phila. Newspapers, Inc., 762 F.2d 329, 333

(3d Cir. 1985). A motion for reconsideration is for correcting manifest errors of law or


                                             3
presenting newly discovered evidence. “A proper Rule 59(e) motion therefore must rely

on one of three grounds: (1) an intervening change in controlling law; (2) the availability

of new evidence; or (3) the need to correct clear error of law or prevent manifest

injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010). Tucker did not

sufficiently allege any of these grounds in her motion. To the extent that the motion for

reconsideration was based on Fed. R. Civ. P. 60(b), Tucker did not set forth any grounds

which would support relief from the judgment. The District Court did not err in denying

her motion for reconsideration.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, we will summarily affirm

the District Court’s orders. See Third Circuit I.O.P. 10.6.




                                             4